Exhibit 10.1

 

GAS PROCESSING AGREEMENT

 

This GAS PROCESSING AGREEMENT (“Agreement”) is made and entered into this 21st
day of September, 2011, by and between  CHIPETA PROCESSING LLC, a Delaware
limited liability company (“Processor”), and GASCO ENERGY, INC., (“Processing
Customer”).  Processor and Processing Customer may be referred to individually
as “Party,” and collectively as the “Parties.”

 

SECTION 1.        SCOPE OF AGREEMENT AND DEFINITIONS.

 

(a)           Scope of Agreement.  Processing Customer agrees to deliver Gas,
and Processor agrees to receive and process Gas and redeliver Residue Gas, in
accordance with this Agreement.  Subject to the terms of this Agreement,
Processor shall have the exclusive right to receive into its Processing Plant
and process all Gas owned or controlled by Processing Customer within the
Dedication Area, or which is delivered at the Plant Receipt Point by Questar and
with respect to which Processing Customer has the right to process.

 

(b)           General Terms and Conditions.  This Agreement incorporates, and is
subject to, the General Terms and Conditions attached hereto, together with the
Exhibits attached hereto.  In the event of a conflict between the provisions of
this Agreement and the General Terms and Conditions or the Exhibits, the
provisions of this Agreement shall prevail.

 

(c)           Defined Terms.  For purposes of this Agreement, the General Terms
and Conditions and the Exhibits attached hereto, the following definitions shall
apply:

 

(1)           Chipeta Plant.  The term “Chipeta Plant” means Processor’s primary
Processing Plant for the services provided hereunder located in Section 15,
Township 9 South, Range 22 East, Uintah County, Utah.  The Chipeta Plant
includes all facilities within the “Chipeta Plant Complex” and appurtenant
facilities.

 

(2)           Chipeta Plant Complex.  The term “Chipeta Plant Complex” has the
meaning given to such term in the Declaratory Order issued by the Federal Energy
Regulatory Commission in FERC Docket No. CP09-48-000 (128 FERC ¶ 61,122).

 

(3)           Contracted Cryogenic Capacity.  The Term “Contracted Cryogenic
Capacity” means the daily quantity of cryogenic processing capacity specified in
Section 5(a)(2) (Option 1), by a Contracted Cryogenic Customer.

 

(4)           Contracted Cryogenic Customer.  The term “Contracted Cryogenic
Customer” means a Processing Customer which has selected Option 1 under
Section 5(a)(2) of this Agreement and specified a Contracted Cryogenic Capacity
equal to or greater than 15,000 Mcf/d.

 

(5)           Contracted Cryogenic Customer Overrun Quantity.  The term
“Contracted Cryogenic Customer Overrun Quantity” means the Net Delivered Volume
of Gas tendered for processing under this Agreement by a Contracted Cryogenic
Customer in excess of the Contracted Cryogenic Capacity reserved by such
Customer pursuant to Section 5(a)(2) of this Agreement.

 

(6)           Effective Date.  The term “Effective Date” means the date when
processing service through the Processing Plant commences.

 

1

--------------------------------------------------------------------------------


 

(7)           FERC.  The term “FERC” means the Federal Energy Regulatory
Commission.

 

(8)           Gas.  The term “Gas” means all hydrocarbon and non-hydrocarbon
substances produced from natural gas and/or oil wells and remaining in a gaseous
state at the Plant Receipt Point.

 

(9)           Historic Capacity.  The term “Historic Capacity” means the
quantity of processing capacity at the Processing Plant expressly or impliedly
reserved by Processor to satisfy its contractual obligations under Processor’s
Gas Processing Agreements with each Historic Customer for processing of such
Customer’s Gas.

 

(10)         Historic Customer.  The term “Historic Customer” means any entity
which, prior to March 1, 2011, entered into a contract with Processor for
processing capacity and processing services at the Processing Plant.

 

(11)         Interruptible Cryogenic Customer.  The term “Interruptible
Cryogenic Customer” means a Processing Customer which has selected Option 2
under Section 5(a)(2) of this Agreement.

 

(12)         Keep Whole Gas.  The term “Keep Whole Gas” means the fraction, if
any, of Processing Customer’s Gas to which neither cryogenic processing or
refrigeration processing capacity is allocated under Section 5(b)(3) and (4) of
this Agreement, including Gas with respect to which Processor exercises it right
under Section 8.2(iii) of the General Terms and Conditions to cease processing
for the reasons set forth in such Section.

 

(13)         ML 104.  The term “ML 104” means Questar’s Main Line 104
facilities.

 

(14)         ML 40.  The term “ML 40” means collectively the portion of
Questar’s Main Line 40 and laterals JL 45, 46 and 47 described in Section
3(a)(1)(B) of this Agreement.

 

(15)         Nameplate Capacity.  The term “Nameplate Capacity” means the stated
design capacity of the cryogenic processing facilities at the Chipeta Plant,
which capacity shall be deemed to be 600 MMcf/day on and after the in-service
date of Train III.

 

(16)         Net Delivered Volume.  The term “Net Delivered Volume” means the
aggregate volume of Processing Customer’s Gas delivered at the Questar Receipt
Points, adjusted to reflect the proportionately allocated change, if any,
between the aggregate volume measured at all Questar Receipt Point(s) and the
volume measured at the Plant Receipt Point, minus two-tenths of one percent
(0.20%) Processing Plant Fuel.

 

(17)         Processing Plant.  The term “Processing Plant” means the Chipeta
Plant as well as any other plant or third party arrangement that Processor
enters into to process all of Processing Customer’s Gas committed for processing
pursuant to this Agreement.  Such term includes the Natural Buttes Plant.

 

(18)         Plant Products.  The term “Plant Products” means commercial sulfur,
carbon dioxide, nitrogen, helium, argon, other inert gases, ethane, propane,
iso-butane, normal butane, iso-pentane, normal pentane, pentanes plus, hexanes
plus, any other liquid hydrocarbon product except for a liquefied methane
product, or any mixtures thereof, and any incidental methane included in any of
the aforementioned products, which are separated, extracted, or condensed from
Gas processed in the Processing Plant.

 

2

--------------------------------------------------------------------------------


 

(19)         Plant Receipt Point.  The term “Plant Receipt Point” means the
inlet flange of the custody transfer meter where Gas is delivered by Questar to
the Processing Plant.

 

(20)         Questar.  The term “Questar” means Questar Pipeline Company.

 

(21)         Questar Receipt Point.  The term “Questar Receipt Point” means the
point on ML 40 at which Processing Customer’s Gas is delivered to Questar for
transportation and delivery to the Plant Receipt Point.

 

(22)         Receipt Point Thermal Content.  The term “Receipt Point Thermal
Content” means the Thermal Content, based on the data provided by Questar
pursuant to Section 4(b)(1) of this Agreement, of the Net Delivered Volume of
Processing Customer’s Gas delivered to Processor at the Plant Receipt Point.

 

(23)         Redelivery Point.  The term “Redelivery Point” means the point(s)
at which Residue Gas is redelivered by Processor to Processing Customer, or to
Processing Customer’s designee, or to others entitled thereto, as designated on
Exhibit B.

 

(24)         Refrigeration Processing Customer.  The term “Refrigeration
Processing Customer” means a Processing Customer which has selected Option 3
under Section 5(a)(2) of this Agreement.

 

(25)         Residue Gas.  The term “Residue Gas” means Gas which is redelivered
by Processor to, or for the account of, Processing Customer at the Redelivery
Point(s), as required under the terms of this Agreement.

 

(26)         Thermal Content.  The term “Thermal Content” means,

 

(A)          in the case of Gas, the product of the measured volume in Mcf
multiplied by the Gross Heating Value per Mcf, adjusted to the same pressure
base and expressed in MMBtus; and

 

(B)           in the case of Plant Products, the product of the measured volume
in gallons multiplied by the Gross Heating Value per gallon.

 

The determination of Thermal Content shall be based upon, inter alia, data
provided by Questar pursuant to Section 4(b)(1) of this Agreement.

 

(27)         Train III.  The term “Train III” means a 300 MMcf/d cryogenic
processing facility to be located at the Chipeta Plant.

 

(28)         In addition to the definitions set forth in this subsection,
capitalized terms not defined in this subsection are given the meaning given to
such terms under the relevant provision of this  Agreement or the General Terms
and Conditions attached hereto.  In the event of a conflict between any
definition in the General Terms and Conditions and a definition in this
Agreement, the definition in this Agreement shall prevail.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.        EFFECTIVE DATE AND TERM.

 

(a)           Effective Date.

 

(1)           Not less than three (3) days prior to the date when processing
service through the Processing Plant is scheduled to commence, Processor shall
provide Processing Customer written notice of such scheduled date.  Processor
shall thereafter notify Processing Customer on a timely basis of any delays in
such scheduled date.

 

(2)           The obligations and duties of the Parties under Sections 4 through
7 of this Agreement shall become effective on the Effective Date following the
notice provided to Processing Customer by Processor in accordance with paragraph
(1) of this subsection.

 

(3)           Processor shall provide written notice to the Processing Customer
of the in-service date of Train III.

 

(b)           Primary Term.

 

(1)           Unless extended pursuant to paragraph (2) of this subsection, this
Agreement shall remain in full force and effect for a “Primary Term” of ten (10)
years following the first day of the first Accounting Period commencing on or
after the in-service date of Train III.

 

(2)           Upon expiration of the Primary Term or any extension thereof under
this paragraph, the term of this Agreement shall be extended for a period of one
(1) year unless terminated by either Party giving written notice to the other
Party not less than one hundred eighty (180) days prior to the expiration of the
then-current term.

 

SECTION 3.        CONDITIONS PRECEDENT.

 

(a)           For Processing Customer.  The obligations of Processing Customer
are contingent upon the following conditions precedent, all of which must have
occurred (or been waived by Processing Customer) on or before December 31,
2012.  If any of the conditions precedent have not been satisfied, or waived by
Processing Customer, on or before December 31, 2012, the obligations of the
Parties under this Agreement shall thereafter be void and of no further force
and effect.

 

(1)           On or before December 31, 2012, Questar shall have —

 

(A)          completed construction and placed into service the extension of ML
104 approved in FERC Docket No. CP11-25-000; and

 

(B)           established a separate chricondentherm hydrocarbon dew point
(“CHDP”) standard for a portion of Questar’s Main Line 40 and laterals JL 45, 46
and 47, and completed construction of any ancillary facilities, converting this
segment of Main Line 40 to a high CHDP Gas line for delivery of Gas to the
Processing Plant.

 

(2)           On or before December 31, 2012, Processor shall have completed
construction of Train III and discharge pipeline facilities to connect the
Processing Plant to Questar’s interstate natural gas transportation facilities.

 

4

--------------------------------------------------------------------------------


 

(3)           On or before December 31, 2012, Processor shall have provided
written notice to Processing Customer of the date when processing service
through the Processing Plant shall commence.

 

(b)           For Processor.  The obligations of Processor are contingent upon
the following conditions precedent, all of which must have occurred (or been
waived by Processor) on or before the date specified herein.  If all of the
conditions precedent have not been satisfied, or waived by Processor, on or
before December 31, 2012, the obligations of the Parties under this Agreement
shall thereafter be void and of no further force and effect.

 

(1)           On or before December 31, 2012, Questar shall have obtained all
required regulatory approvals from the FERC, in form and substance satisfactory
to Questar and to Processor, authorizing Questar to construct and operate the
extension of ML 104.

 

(2)           On or before December 31, 2012, Questar shall have completed
construction and placed into service the extension of ML 104 approved in FERC
Docket No. CP11-25-000;

 

(3)           On or before December 31, 2012, Processor shall have obtained a
clarification, in form and substance satisfactory to Processor, from the FERC of
the Declaratory Order issued in FERC Docket No. CP09-48-000 (128 FERC ¶ 61,122)
that, following modifications necessary to facilitate receipt of  Gas from ML
40, the “Plant Interconnect Line” (as described in such Order) will retain its
non-jurisdictional status, exempt from regulation under the Natural Gas Act; and

 

(4)           On or before December 31, 2012, Processor shall have obtained (i)
all necessary right-of-way easements for construction of certain plant pipeline
facilities across federal, state and/or tribal lands, and (ii) consent from the
Ute Indian Tribe of the Uintah and Ouray Reservation (the “Tribe”) pursuant to
the Surface Use and Access Agreement (“SU&A Agreement”) between Kerr-McGee Oil
and Gas Onshore LP and the Tribe, dated November 15, 2006, and waiver by the
Tribe of the fee specified in Section 1(b)(v) of the SU&A Agreement.

 

SECTION 4.        PROCESSING CUSTOMER OBLIGATIONS.

 

(a)           Delivery of Gas.  Commencing on the Effective Date —

 

(1)           Processing Customer shall discontinue all processing operations
upstream from the Processing Plant, other than those on-lease facilities
required to comply with Questar’s CHDP standard for ML 40 or for use in on-lease
field operations.

 

(2)           Processing Customer shall meet its obligation to deliver
Processing Customer’s Gas to Processor by utilizing services provided under an
agreement with Questar to deliver Processing Customer’s Gas connected to ML 40
to the Plant Receipt Point for processing.

 

(b)           Authorization To Provide Data.  On or before the Effective Date,
Processing Customer shall execute and deliver to Processor written
authorization, in form and substance satisfactory to Questar, authorizing
Questar to determine the quantity and composition of the Gas delivered by
Processing Customer to Questar at each Questar Receipt Point, and to provide to
Processor information respecting the volume, Btu content, and composition of the
Gas delivered by Processing Customer to Questar at each such Questar Receipt
Point.

 

5

--------------------------------------------------------------------------------


 

(1)           The determination of the composition of Processing Customer’s Gas
at the Questar Receipt Point(s), the measurement of volume and the measurement
of Thermal Content by Questar shall be in accordance with Article 14 of
Questar’s Gas Tariff on file with the FERC.  The measurement of volume and
Thermal Content by Processor shall be in accordance with Article 6 of the
General Terms and Conditions.

 

(2)           Processor agrees to treat the information provided to Processor by
Questar under this subsection as confidential and to utilize such information
solely for purposes of administering this Agreement.

 

(c)           Disposition of Residue Gas.  With respect to Residue Gas
redelivered by Processor to Processing Customer or for Processing Customer’s
account, Processing Customer shall dispose of such Residue Gas in accordance
with Exhibit C.

 

SECTION 5.        RESERVATION AND ALLOCATION OF PROCESSING PLANT CAPACITY.

 

(a)           Designation Of Contracted Service.

 

(1)           Processing Customer shall have the option to select from the
following services under this Agreement:

 

(A)          Option 1:               To reserve, effective on the commencement
of operation of Train III, a specified amount of capacity in the Processing
Plant for cryogenic processing, within the Nameplate capacity, of Processing
Customer’s Gas, provided that such Customer’s Contracted Cryogenic Capacity is
at least equal to 15,000 Mcf/d.  To the extent that cryogenic processing
capacity is not allocated to Contracted Cryogenic Customer’s Gas pursuant to
subsection (b)(4) or (5) of this Section, Option 1 includes refrigeration
processing service and compression service.

 

(B)           Option 2:               To contract effective on the commencement
of operation of Train III, for cryogenic processing of Processing Customer’s Gas
to the extent that cryogenic processing capacity within the Nameplate Capacity
is available, without reserving any specified Contracted Cryogenic Capacity.  
To the extent that cryogenic processing capacity is not allocated to
Interruptible Cryogenic Customer’s Gas pursuant to subsection (b)(4) or (5) of
this Section, Option 2 includes refrigeration processing service and compression
service.

 

(C)           Option 3:               To contract for refrigeration processing
service at the Processing Plant.  To the extent that refrigeration processing
capacity is not allocated to Refrigeration Processing Customer’s Gas pursuant to
subsection (b)(4) or (5) of this Section, Option 3 includes compression service.

 

6

--------------------------------------------------------------------------------


 

(2)           Processing Customer hereby elects (check one and initial):

 

o

Option 1

Contracted Cryogenic Capacity: 25,000 Mcf/d

/s/MKD

 

 

 

(Initial)

 

 

 

 

o

Option 2

Interruptible Cryogenic Processing

 

 

 

 

(Initial)

 

 

 

 

o

Option 3

Refrigeration Processing

 

 

 

 

(Initial)

 

(3)           If Processing Customer has elected service under Option 1 —

 

(A)          commencing the first Accounting Period following the in-service
date of Train III, Processing Customer shall deliver at the Plant Receipt Point
an average daily Net Delivered Volume equal to at least Ninety percent (90%) of
the Contracted Cryogenic Capacity specified in paragraph (2) (Option 1) of this
subsection (the “Minimum Daily Quantity”) during each subsequent Accounting
Period.

 

(B)           following the first twelve Accounting Periods commencing after the
in-service date of Train III, and annually thereafter, Processor shall determine
whether Processing Customer failed to deliver to Processor during the
immediately preceding twelve Accounting Periods (“Annual Accounting Period”) a
quantity of Gas equal to or greater than the product of the Minimum Daily
Quantity times the aggregate number of days in the Annual Accounting Period
(“Minimum Annual Quantity”).

 

(i)            If Processing Customer fails to deliver to Processor the Minimum
Annual Quantity in any Annual Accounting Period, Processor shall determine the
deficient Gas quantity for such Period and Processing Customer agrees to pay
Processor an amount  (“Deficiency Payment”) determined by multiplying —

 

(I)            the Cryogenic Processing Fee set forth in Section 6(a)(1)(B) of
this Agreement (as adjusted pursuant to Section 6(e))

by

(II)           such deficient Gas quantity.

 

(ii)           Processing Customer shall not be obligated to make a Deficiency
Payment with respect to any volumes which Processing Customer attempted to
deliver to Processor during such Annual Accounting Period and Processor was
unable to receive and process.

 

(iii)          Processing Customer shall pay the Deficiency Payment within
thirty (30) days after receipt of an invoice from Processor for the Deficiency
Payment amount, setting forth the basis on which such Deficiency Payment was
calculated in sufficient detail to enable Processing Customer to verify such
amount.

 

(b)           Allocation of Processing Plant Capacity.

 

(1)           Processing Customer shall be entitled to receive cryogenic
processing service or refrigeration processing service in accordance with the
capacity allocation methodology set forth in this subsection.

 

7

--------------------------------------------------------------------------------


 

(2)           Capacity constraints may exist from time to time requiring
curtailment or interruption of cryogenic processing service and/or refrigeration
processing service, and curtailment or interruption of cryogenic processing
service and/or refrigeration processing service may also be necessary for other
reasons.  Processor may decline to schedule and/or may curtail cryogenic
processing service and/or refrigeration processing service:

 

(A)          due to Force Majeure;

 

(B)           due to routine repair and maintenance reasonably determined
necessary or prudent by Processor;

 

(C)           to rectify imbalances or to conform physical flows to nominations;

 

(D)          to maintain plant integrity;

 

(E)           if there is a dispute over title, ownership or right to tender or
to receive Gas; or

 

(F)           to fulfill Processor’s contractual obligations with respect to
Historic Capacity.

 

(3)           For the purposes of scheduling and curtailing processing of Gas at
the Processing Plant prior to the in-service date of Train III, and in the case
of cryogenic processing capacity, within the Nameplate Capacity, processing
capacity at the Processing Plant shall be allocated in accordance with the
following schedule —

 

(A)          first, to the Net Delivered Volume of each Historic Customer, pro
rata based on the ratio of each such Customer’s Historic Capacity to the sum of
the aggregate Historic Capacity of all such Customers;

 

(B)           second, to the Net Delivered Volume of Contracted Cryogenic
Customers, pro-rata based on the ratio of the Contracted Cryogenic Customer’s
Contracted Cryogenic Capacity to the aggregate Contracted Cryogenic Capacity of
all such Customers;

 

(C)           third, pro rata, to the Net Delivered Volume of Interruptible
Cryogenic Customers;

 

(D)          fourth, pro rata, to the Net Delivered Volume of Gas of
Refrigeration Processing Customers; and

 

(E)           thereafter to the Net Delivered Volume of all other Gas.

 

(4)           For the purposes of scheduling and curtailing processing of Gas at
the Processing Plant on and after the in-service date of Train III, and in the
case of cryogenic processing capacity, within the Nameplate Capacity, processing
capacity at the Processing Plant shall be allocated in accordance with the
following schedule —

 

(A)          first, to the Net Delivered Volume of each Historic Customer and
each Contracted Cryogenic Customer up to such Customer’s Historic Capacity (in
the case of

 

8

--------------------------------------------------------------------------------


 

Historic Customers) and Contracted Cryogenic Capacity (in the case of Contracted
Cryogenic Customers), pro rata based on the ratio of each such Customer’s
Historic Capacity or Contracted Cryogenic Capacity (as the case may be) to the
sum of the aggregate Historic Capacity and the aggregate Contracted Cryogenic
Capacity of all such Customers;

 

(B)           second, to the Net Delivered Volume of Historic Customers in
excess of such Customer’s Historic Capacity and to Contracted Cryogenic Customer
Overrun Quantities pro rata based on the ratio of each such Customer’s Historic
Capacity (in the case of Historic Customers) or Contracted Cryogenic Capacity
(in the case of Contracted Cryogenic Customers) to the sum of the aggregate
Historic Capacity and the aggregate Contracted Cryogenic Capacity of all such
Customers;

 

(C)           third, pro rata, to the Net Delivered Volume of Interruptible
Cryogenic Customers;

 

(D)          fourth, pro rata, to the Net Delivered Volume of Refrigeration
Processing Customers; and

 

(E)           thereafter to the Net Delivered Volume of all other Gas.

 

(5)           Gas shall be allocated in accordance with the service contracted
under Section 5(a)(2) and the priorities set forth in paragraphs (3) and (4) of
this subsection (b) first to cryogenic processing to the extent that such
capacity is available within the Nameplate Capacity and, thereafter, to
refrigeration processing to the extent that such capacity is available.

 

SECTION 6.         PROCESSING FEES AND CONSIDERATION.

 

(a)           Processing Fees.  As full consideration for the processing of Gas
delivered hereunder —

 

(1)           Processing Customer shall pay Processor the applicable Processing
Fee listed below, plus Processing Customer’s pro rata share of all applicable
electric compression costs —

 

(A)          for Refrigeration Processing Service contracted under Section
5(a)(2), a Processing Fee equal to $0.12 (as adjusted pursuant to subsection
(e)) multiplied by the fraction of the Receipt Point Thermal Content of such
Customer’s Gas to which refrigeration processing capacity is allocated under
Section 5(b)(3) or (4); and

 

(B)           for Cryogenic Processing Service contracted under Section 5(a)(2),
a Processing Fee equal to $0.33 (as adjusted pursuant to subsection (e))
multiplied by the fraction of the Receipt Point Thermal Content of  such
Customer’s Gas to which cryogenic processing capacity is allocated under Section
5(b)(3) or (4).

 

(2)           Processor shall —

 

(A)          pay Processing Customer a sum equal to 100% of the Net Sales Price,
determined pursuant to Section 7 of this Agreement, for each gallon of
Processing Customer’s allocated Plant Products determined in accordance with
subsection (c) of this Section; and

 

9

--------------------------------------------------------------------------------


 

(B)           redeliver to Processing Customer or for Processing Customer’s
account, at the Redelivery Point(s), 100% of the quantity of Processing
Customer’s Residue Gas determined in accordance with subsection (d) of this
Section;

 

except that, with respect to the fraction of the Receipt Point Thermal Content
of Processing Customer’s Gas to which neither cryogenic nor refrigeration
processing capacity is allocated under Section 5(b)(3) or (4), Processor shall
not be obligated to pay such Customer for any Plant Products which may have been
entrained in the Gas at the Plant Receipt Point, and Processor shall redeliver
to Processing Customer or for Processing Customer’s account, at the Redelivery
Point(s), a quantity of Residue Gas equal to the Receipt Point Thermal Content.

 

(3)           Payment by Processor to Processing Customer of the proceeds
specified in paragraph (2)(A) and delivery by Processor to Processing Customer
or for Processing Customer’s account of the quantity of Processing Customer’s
Residue Gas specified in paragraph (2) shall entitle Processor to own and retain
for its own account and benefit, all portions of Processing Customer’s Gas not
redelivered under paragraph (2), including all Plant Products, together with all
components thereof, which are recovered by Processor in the Processing Plant.

 

(b)           Keep Whole Gas.  With respect to Keep Whole Gas —

 

(1)           Processing Customer shall pay its pro rata share of all applicable
electric compression costs;

 

(2)           Processor shall not be obligated to pay for Plant Products which
may have been entrained in Keep Whole Gas at the Plant Receipt Point;

 

(3)           Processor shall redeliver at the Redelivery Point a quantity of
Residue Gas equal to the Receipt Point Thermal Content of Keep Whole Gas
received at the Plant Receipt Point; and

 

(4)           redelivery by Processor of the quantity of Residue Gas specified
in paragraph (3) shall entitle Processor to own and retain for its own account
and benefit, all portions of such Keep Whole Gas not redelivered under paragraph
(3), including all Plant Products entrained in such Keep Whole Gas at the Plant
Receipt Point.

 

(c)           Determination of Processing Customer’s Allocated Plant Products. 
For purposes of subsections (a)(2) and (3) of this Section, the total quantity
of each Plant Product allocated to Processing Customer’s Gas shall be determined
in accordance with the following formula:

 

(1)                                  Quantity of applicable Plant Product = [A *
B * C * D]

 

Where:

 

A              =     the gallons of the respective Plant Products per Mcf,

 

(i)          except during periods described in clause (ii), as determined from
the Questar Receipt Point chromatographic analysis specified in paragraph 6.2 f.
of the General Terms and Conditions, and

 

(ii)         during any period when Questar delivers Gas from ML 40 to another
processor or to any delivery point other than the Plant Receipt Point, as
determined from the chromatographic analysis specified in

 

10

--------------------------------------------------------------------------------


 

paragraph 6.2 f. of the General Terms and Conditions performed by Processor at
the Plant Receipt Point on the commingled Gas delivered by Questar;

 

B                =      the Net Delivered Volume in Mcf of Processing Customer’s
Gas;

 

C                =      the Online Plant Performance Percentage (stated as a
decimal fraction) for the applicable period; and

 

D               =      the Fixed Recovery Percentage (stated as a decimal
fraction) for the respective Plant Product.

 

(2)           For purposes of the formula set forth in paragraph (1) of this
subsection —

 

(A)          The Fixed Recovery Percentage for purposes of factor “D” shall be
determined in accordance with the following tables:

 

(i)            During periods in which and to the extent that refrigeration
processing capacity is allocated to such Gas under Section 5(b)(3) and (4):

 

REFRIGERATION PROCESSING

 

PLANT PRODUCT

 

FIXED RECOVERY
PERCENTAGE

 

Propane

 

16

%

Iso-butane

 

35

%

Normal butane

 

38

%

Natural gasoline

 

72

%

 

(ii)           During periods, other than periods described in subparagraph
(iii), in which and to the extent that cryogenic processing capacity is
allocated to such Gas under Section 5(b)(3) and (4):

 

CRYOGENIC PROCESSING

 

PLANT PRODUCT

 

FIXED RECOVERY
PERCENTAGE

 

Ethane

 

80

%

Propane

 

94

%

Iso-butane

 

95

%

Normal butane

 

95

%

Natural gasoline

 

95

%

 

(iii)          During any period in which cryogenic processing is performed and
Processor rejects ethane at the Processing Plant, to the extent that cryogenic
(ethane rejection) processing capacity is allocated to such Gas under
Section 5(b)(3) and (4):

 

11

--------------------------------------------------------------------------------


 

CRYOGENIC PROCESSING

(ETHANE REJECTION)

 

PLANT PRODUCT

 

FIXED RECOVERY
PERCENTAGE

 

Ethane

 

20

%

Propane

 

80

%

Iso-butane

 

92

%

Normal butane

 

92

%

Natural gasoline

 

95

%

 

(B)           The Online Plant Performance Percentage (stated as a decimal
fraction) for purposes of factor “C” shall be determined separately with respect
to cryogenic processing capacity and refrigeration processing capacity in
accordance with the following:

 

(Days in Accounting Period X 24) — Downtime

Total Accounting Period Hours

 

Where:

 

Downtime equals the total Processing Plant downtime during the Accounting Period
as recorded by the Processing Plant operating logs (or reports).

 

Total Accounting Period Hours equals the number of days in the applicable
Accounting Period times 24.

 

(i)            Where 100% of the Net Delivered Volume of Gas is allocated
exclusively to cryogenic processing or exclusively to refrigeration processing
during an Accounting Period, the Online Performance Percentage shall be the
applicable percentage for the type of processing capacity allocated to such Gas.

 

(ii)           Where a portion of the Net Delivered Volume of Gas is allocated
cryogenic processing capacity during the Accounting Period and a portion is
allocated refrigeration processing capacity during the Accounting Period, the
Online Performance for each processing service shall be the applicable
percentage for the type of processing allocated during the period in which such
service was provided.  The aggregate Plant Products allocated to Processing
Customer for such Accounting Period shall be the sum of the Plant Products
computed for each form of processing capacity allocated to such Net Delivered
Volume during each applicable period.

 

(3)           The Plant Products Thermal Content shall be the product of —

 

(i)            the allocated volume of each Plant Product (in gallons),
multiplied by

 

(ii)           the Gross Heating Value per gallon for such Plant Product.

 

12

--------------------------------------------------------------------------------


 

(4)           The per gallon Gross Heating Value for each Plant Product shall be
as published in the Standard Table of Physical Constants of Paraffin
Hydrocarbons in GPA Publication 2145-95, “fuel as ideal Gas,” as the same might
be revised from time to time.

 

(d)           Determination of Processing Customer’s Residue Gas.

 

Processing Customer’s share of Residue Gas (“Processing Customer’s Residue Gas”)
shall equal the Receipt Point Thermal Content of Processing Customer’s Gas minus
the aggregate Plant Products Thermal Content allocated to Processing Customer’s
Gas.

 

(e)           CPI-U Index Adjustment.

 

(1)           Except as provided in paragraph (2), all Processing Fees and the
$0.0125 per gallon fee for transportation of Plant Products described in
Section 7(a)(2) and 7(b)(2) of this Agreement will be adjusted on an annual
basis in proportion to the percentage change, from the preceding calendar year,
in the Consumer Price Index — All Urban Consumers (“CPI-U Index”) as published
by the U.S. Department of Labor, Bureau of Labor Statistics.  The foregoing
adjustment shall be made effective January 1, 2013 and each January 1 thereafter
during the Term of this Agreement (including any extension(s) thereof), and
shall reflect the percentage change in the CPI-U Index during the immediately
preceding calendar year.

 

(2)           In no event shall the adjustment set forth in paragraph (1) result
in a decrease of either such Processing Fee or such per-gallon transportation
fee from the amount of the respective Processing Fee or per-gallon
transportation fee in effect during the calendar year immediately preceding the
effective date of the adjustment.

 

SECTION 7.         PLANT PRODUCT PRICING.  For purposes of Section 6(a)(2)(A) of
this Agreement, the “Net Sale Price” of each component of individual Plant
Products allocated to Processing Customer’s Gas shall be determined in
accordance with this Section.

 

(a)                                  Quantity Up To Commitment Volume.

 

(1)           Contracted Cryogenic Customer commits to deliver at the Questar
Receipt Points during each Accounting Period Gas containing an average of 1,158
Barrels per day of Plant Products (“Plant Product Commitment Volume”).

 

(2)           If the Plant Product Commitment Volume is greater than zero, the
“Net Sales Price” of each component of individual Plant Products allocated to
Contracted Cryogenic Customer’s Gas, up to an aggregate quantity equivalent to
the Monthly Aggregate Plant Product Commitment Volume, shall equal the FOB plant
price based on the net price per gallon received by Processor, from its
marketing affiliate in a market based transaction, at Mt. Belvieu, by component,
less Processor’s direct or indirect sales costs and expenses (which shall
include a $0.0125 per gallon fee (as adjusted pursuant to Section 6(e)) for
transportation of Plant Products from the Processing Plant to the MAPL
pipeline), fractionation charges, tank car rentals, Taxes (excluding income
taxes), Processor’s actual costs incurred in transporting Plant Products to the
point of sale, and similar marketing costs and expenses incurred by Processor,
to determine a net price FOB the Plant.

 

(A)          Where the aggregate quantity of Plant Products sold during any
Accounting Period exceeds the quantity equivalent to the Monthly Aggregate Plant
Product Commitment Volume,

 

13

--------------------------------------------------------------------------------


 

(i)            Plant Products equivalent to the Monthly Aggregate Plant Product
Commitment Volume shall be allocated proportionately among the individual Plant
Products in the same ratio as the quantity of each individual Plant Product sold
during such Accounting Period bears to the aggregate quantity of Plant Products
sold during such Period; and

 

(ii)           the Net Sales Price established under subsection (b) of this
Section shall apply to the quantity of Plant Products in excess of the quantity
allocated under clause (i) of this subparagraph.

 

(3)           If, during any Accounting Period, Contracted Cryogenic Customer
fails to deliver Gas containing an average daily quantity of Plant Products
equal to or greater than the Plant Product Commitment Volume, Contracted
Cryogenic Customer shall incur a deficiency payment obligation of $0.08 per
gallon multiplied by the deficient number of Plant Product gallons in the
applicable Accounting Period (“Plant Product Deficiency Payment”).  Contracted
Cryogenic Customer shall pay the Plant Product Deficiency Payment to Processor
within thirty (30) days after receipt by such Customer of an invoice from
Processor for such Plant Product Deficiency Payment, setting forth the basis on
which such Plant Product Deficiency Payment was calculated in sufficient detail
to enable such Customer to verify such amount.

 

(4)           For purposes of this Section, the term “Monthly Aggregate Plant
Product Commitment Volume” means the Plant Product Commitment Volume specified
in subsection (a)(1) of this Section multiplied by the number of days in the
Accounting Period.

 

(b)           Quantity In Excess Of Commitment Volume; Zero Commitment Volume.

 

(1)           During each Accounting Period, the Net Sales Price shall be
determined in accordance with paragraph (2) of this subsection —

 

(A)          for 100% of the Plant Products allocated to Interruptible Cryogenic
Customer’s and Refrigeration Processing Customer’s Gas, and

 

(B)           for the quantity of Plant Products allocated to Contracted
Cryogenic Customer’s Gas in excess of the aggregate quantity equivalent to the
Monthly Aggregate Plant Product Commitment Volume.

 

(2)           The Net Sales Price of each component of individual Plant Products
allocated to Processing Customer’s Gas shall equal the FOB plant price based on
the net price per gallon received by Processor, from its marketing affiliate in
a market based transaction,  by component for the total volume of each
individual Plant Product sold at the Processing Plant during the relevant
Accounting Period, less Processor’s direct or indirect sales costs and expenses
(which shall include a $0.0125 per gallon fee (as adjusted pursuant to
Section 6(e)) for transportation of Plant Products from the Processing Plant to
the MAPL pipeline), fractionation charges, tank car rentals, Taxes (excluding
income taxes), Processor’s actual costs incurred in transporting Plant Products
to the point of sale, and similar marketing costs and expenses incurred by
Processor, to determine a net price FOB the Plant.

 

SECTION 8.         NOTICES.  Except as otherwise provided in this section, all
notices, statements, invoices or other communications required or permitted
between the Parties shall be in writing and shall be considered as having been
given if delivered by mail, courier, hand delivery, or facsimile or electronic
means

 

14

--------------------------------------------------------------------------------


 

(e-mail) to the other Party at the designated address or facsimile numbers,
provided that any communication by e-mail shall be effective only if
acknowledged by an electronic notice of receipt.  Normal operating instructions
can be delivered by telephone or other agreed means.  Notice of events of Force
Majeure may be made by telephone and confirmed in writing within a reasonable
time after the telephonic notice.  Monthly statements, invoices, payments and
other communications shall be deemed delivered when actually received.  Either
Party may change its address, e-mail or facsimile and telephone numbers upon
written notice to the other Party:

 

Processing Customer:

 

GASCO Energy, Inc.

Address:

 

8 Inverness Drive East, Suite 100

 

 

Englewood, CO 80112

 

 

Attention: Mr. W. King Grant

Telephone:

 

(303) 483-0044

Facsimile:

 

(303) 483-0011

E-mail

 

kgrant@gascoenergy.com

 

 

 

Processor:

 

Chipeta Processing LLC

Address:

 

P.O. Box 137779

 

 

Denver, CO 80217-3779

 

 

Attention: Contract Administration

Telephone:

 

(720) 929-6000

Facsimile:

 

(720) 929-3906

E-mail:

 

marian.kleinbach@anadarko.com

 

SECTION 9.         EXECUTION.  This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and all of which
shall be considered one instrument.  Facsimile, PDF and other similar signatures
shall be treated for all purposes as if they are originals.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

GASCO ENERGY INC.

 

CHIPETA PROCESSING LLC

 

 

By WGR Operating, LP

 

 

Its Managing Partner

 

 

 

By:

/s/ Michael Decker

 

By:

/s/ Donald R. Sinclair

 

 

 

 

 

Name:

Michael Decker

 

Name:

Donald R. Sinclair

 

 

 

 

 

Title:

EVP/COO

 

Title:

President

 

 

 

 

 

 

 

 

ANADARKO UINTAH MIDSTREAM

 

 

(With respect to Exhibit C only)

 

 

 

 

 

By:

/s/ Danny Rea

 

 

 

 

 

 

Name:

Danny Rea

 

 

 

 

 

 

Title:

Vice President, Midstream

 

15

--------------------------------------------------------------------------------


 

GENERAL TERMS AND CONDITIONS

Attached to and made a part of that certain

Gas Processing Agreement

between

GASCO ENERGY INC., as “Processing Customer”

and

Chipeta Processing LLC, as “Processor”

 

Dated:  September 21, 2011

 

ARTICLE 1:  DEFINITIONS

 

Accounting Period.  With respect to the calendar month in which the Effective
Date occurs, the period commencing on commencement of processing service
hereunder and ending at 12:00 am, Mountain Time, on the first day of the next
succeeding calendar month, and thereafter, the period commencing at 12:00 a.m.,
Mountain Time, on the first day of such succeeding calendar month and ending at
12:00 a.m., Mountain Time, on the first day of each succeeding calendar month.

 

Affiliate.  As to the Person specified, any person controlling, controlled by or
under common control with such Person, with the concept of control meaning the
possession, directly or indirectly, of a beneficial or economic ownership of at
least 50 percent of another.

 

Barrels.  Forty-Two U.S. Gallons measured at 60°F.

 

Btu.  The amount of heat required to raise the temperature of 1 pound of water
from 59°F to 60°F.

 

Cubic Foot.  The volume of Gas contained in one Cubic Foot of space at a
standard pressure base of 14.73 pounds per square inch absolute (psia) and a
standard temperature base of 60° F.

 

Dedication Area.  The lands, wells and/or leaseholds described on Exhibit A.

 

Force Majeure.  Any cause or condition not within the commercially reasonable
control of the Party claiming suspension and which by the exercise of
commercially reasonable diligence, such Party is unable to prevent or overcome.

 

Gross Heating Value.  The number of Btus produced by the combustion, on a dry
basis and at a constant pressure, of the amount of the Gas which would occupy a
volume of 1 Cubic Foot at a temperature of 60°F and at a pressure of 14.73 psia,
with air of the same temperature and pressure as the Gas, when the products of
combustion are cooled to the initial temperature of the Gas and air and when the
water formed by combustion is condensed to the liquid state.  Hydrogen sulfide
shall be deemed to have no heating value.

 

Indemnifying Party and Indemnified Party.  As defined in Article 10, below.

 

Interest(s).  Any right, title, or interest in lands and the right to produce
oil and/or Gas therefrom whether arising from fee ownership, working interest
ownership, mineral ownership, deed, lease, assignment, or otherwise, or arising
from any pooling, unitization or communitization of any of the foregoing rights.

 

Losses.  Any actual loss, cost, expense, liability, damage, demand, suit,
sanction, claim, judgment, lien, fine or penalty asserted by a third party
unaffiliated with the Party incurring such, and which are incurred by the
applicable Indemnified Party on account of injuries (including death) to any
person or damage to or destruction of any property, sustained in connection with
or arising out of the matters for which the Indemnifying Party has indemnified
the applicable Indemnified Party.

 

1

--------------------------------------------------------------------------------


 

Mcf.  1,000 Cubic Feet.

 

MMBtu.  1,000,000 Btus.

 

MMcf.  1,000,000 Cubic Feet.

 

Processing Plant Fuel.  Gas utilized as fuel or power in the Processing Plant,
including lost and unaccounted for Gas (L&U), which is deducted in determining
Net Delivered Volume.

 

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of the Gas, or upon the handling, transmission,
compression, processing, treating, conditioning, distribution, sale, delivery or
redelivery of the Gas, including all of the foregoing now existing or in the
future imposed or promulgated.

 

ARTICLE 2:  PROCESSING CUSTOMER COMMITMENTS

 

2.1.          Processing Customer hereby commits and agrees to deliver at the
Receipt Point(s) Gas attributable to Interests now owned, controlled or
hereafter acquired by Processing Customer in the Dedicated Area, including all
Gas from the Dedicated Area which Processing Customer has the right to process.

 

2.2.          Processing Customer shall keep Processor timely informed with
respect to Processing Customer’s volume forecasts and shall provide reasonable
advance notice to Processor of any scheduled adjustments.

 

ARTICLE 3:  OPERATION OF PROCESSOR’S FACILITIES

 

3.1.          Subject to the other provisions of this Agreement, Processor shall
receive into the Processing Plant all Gas, when tendered in accordance with this
Agreement, that Processing Customer commits and agrees to deliver under the
provisions of Section 1(a) of the Agreement and that meets the otherwise
applicable conditions under this Agreement.

 

ARTICLE 4:  RECEIPT POINTS AND CONDITIONS — INTENTIONALLY OMITTED

 

ARTICLE 5:  GAS QUALITY

 

5.1.          Gas delivered by Processing Customer to the Questar Receipt
Point(s) shall:

 

a.             be commercially free from dust, gum, gum-forming constituents,
liquid hydrocarbons, free water, diluent, and other liquids and solids;

 

b.             contain not more than 10 parts per million by volume of oxygen,
and Processing Customer shall make every effort to keep Gas free from oxygen;

 

c.             contain not more than ¼ grain(s) of hydrogen sulfide per 100
Cubic Feet of Gas;

 

d.             contain not more than one grain(s) of total sulfur, including,
but not limited to, sulfur in hydrogen sulfide and mercaptans, per 100 Cubic
Feet of Gas;

 

e.             contain not more than 3% by volume total inerts, including but
not limited to nitrogen and carbon dioxide;

 

f.              contains not more than 2% by volume carbon dioxide;

 

g.             have a temperature not greater than 120°F, nor less than 40°F;

 

h.             contain not more than 7 pounds per Mcf of water vapor;

 

i.              not contain measurable quantities of mercury;

 

j.              have a Gross Heating Value of not less than 1080 BTU per Cubic
Foot;

 

k.             with the exception of Btu content and CHDP specifications, not
exceed any of the specifications of the downstream pipelines at the Redelivery
Points as they may exist from time to time.

 

2

--------------------------------------------------------------------------------


 

l.              not contain other objectionable substances, including, but not
limited to, polychlorinated biphenyls, which may be injurious to pipelines,
people, property, or the environment which may interfere with its transportation
or makes the Gas unmarketable or unacceptable at any Redelivery Point.

 

5.2.          If Gas tendered by Processing Customer should fail to meet any one
or more of the above specifications from time to time, then:

 

a.             Processor may accept delivery of the non-conforming Gas from
Questar at the Plant Receipt Point, and such receipt shall not be construed as a
waiver or change of standards for future Gas volumes; or

 

b.             Processor may, at its sole discretion, direct Questar to cease
receiving the non-conforming Gas from Processing Customer, and notify Processing
Customer that Questar has, or will, cease receiving the non-conforming Gas at
the Questar Receipt Point.

 

5.3.          If the Gas as delivered at the Questar Receipt Point contains
contaminants not in conformance with the specifications in Section 5.1.,
Processing Customer shall be responsible for, and shall reimburse Processor for
all actual expenses, damages and costs resulting from Delivery of such Gas by
Questar at the Plant Receipt Point without regard to whether the Gas so
delivered conforms with the specifications in Section 5.1.

 

ARTICLE 6:  MEASUREMENT EQUIPMENT AND PROCEDURES

 

6.1.          The volume of Gas will be measured by a primary and secondary
measurement device that is accepted by industry, state, and federal regulatory
agencies.  The most common primary devices are orifice or ultrasonic meter
tubes.  These devices shall comply with the American Petroleum Institute -
Manual of Petroleum Measurement Standards, 14.3, American Gas Association Report
No. 3, and Report No. 9, (Latest Revisions) where applicable.  The secondary
measurement device shall be an electronic flow meter (“EFM”) that includes a
temperature recording system.  The EFM shall meet and be capable of performing
volume calculations according to the current standards prescribed in the
American Gas Association Report No. 3, Orifice Metering of Natural Gas and Other
Hydrocarbon Fluids, Parts 1-4, and shall comply with the American Petroleum
Institute — Manual of Petroleum Measurement Standards, Chapter 21, Section 1 —
Electronic Gas Measurement, (Latest Revisions).

 

6.2.          The unit of volume for measurement of Gas delivered hereunder
shall be one thousand (1,000) Cubic feet of Gas at a base temperature of sixty
degrees Fahrenheit (60°F) and at an absolute pressure base of 14.73 psia.

 

6.3.          For purposes of measurement hereunder, the atmospheric
(barometric) pressure shall be the average actual atmospheric pressure for the
geographical area as determined by the Processor.  If the pressure transmitter
being used is capable of measuring actual atmospheric pressure, then actual
atmospheric pressure may be used.

 

6.4.          Processor shall determine the Gas stream composition, specific
gravity, and gross Heating Values based on any of the following:  spot samples,
composite samples, on-line Gas chromatograph analysis or portable Gas
chromatograph analysis.  The component analysis of the Gas shall be performed by
Gas chromatography in accordance with GPA 2261 and 2172 or any pertinent
revisions thereto or replacements thereof.  Gas samples shall be obtained in
accordance with the procedures set forth in the Gas Processor’s Association
Standard 2166 (Latest Revision) “Obtaining Natural Gas Samples for Analysis by
Gas Chromatography” and American Petroleum Institute 14.1 Section 1 (Latest
Revision).

 

6.5.          The sampling frequency will be no less than semi-annually or more
often if deemed necessary by Processor.

 

6.6.          Tests for oxygen, carbon dioxide, sulphur, and hydrogen sulfide
content of the Gas delivered hereunder shall be made as often as

 

3

--------------------------------------------------------------------------------


 

deemed necessary by Processor, by means commonly used and accepted in the
industry.

 

6.7.          Deviation from Boyle’s Law at the pressure, specific gravities and
temperatures upon delivery shall be calculated by the NX-19 as outlined or
described in the American Gas Association Report “Manual for the Determination
of Super Compressibility” or AGA 8, Gross or Detail methods as outlined or
described in the AGA Report No. 8 entitled “Compressibility Factors of Natural
Gas and Other Related Hydrocarbon Gases”.

 

6.8.          All measuring equipment, housing, devices, and materials shall be
of standard manufacture and will, with all related equipment, appliances, and
buildings, be maintained and operated by Processor at Processor’s expense.  All
testing equipment shall be provided by Processor at Processor’s expense.

 

6.9.          Processing Customer may, at its option and expense, install and
operate check meters to monitor Processor’s meters.  Such meters shall be for
check purposes only and shall not be used in the measurement of Gas for the
purposes of this Agreement except as provided for in this Agreement.  The
installation and operation thereof shall be done entirely by Processing Customer
and shall not interfere in any way with the operation of Processor’s meter.  The
use of a share bar tubing system shall not be permitted.  Processing Customer
shall also have the right to access, for monitoring purposes, data at
Processor’s Receipt Point(s) meters by way of a Supervisory Control and Data
Acquisition system, so long as the same does not interfere with Processor’s
System.

 

6.10.        Processor’s custody meters shall be tested and calibrated by
Processor semi-annually or more often if deemed necessary by Processor.  If
Processing Customer desires to witness any of the tests provided for herein,
Processing Customer shall so advise Processor in writing.  If Processing
Customer has so advised Processor, then Processor shall give Processing Customer
sufficient notice in advance of such tests so that Processing Customer may have
its representative present to observe adjustments, if any, which are made.

 

6.11.        When any test shows an error of more than two percent (2%) in
measurement, correction shall be made for the period during which the
measurement instruments were in error first by correcting the error if the
percentage of error is ascertainable by calibration, test or mathematical
calculations or second by using the registration of Processing Customer’s check
meter, if installed and registering accurately.  If neither such method is
feasible, correction shall be made by estimating the quantity and quality
delivered, based upon deliveries under similar conditions during a period of
time when the equipment was registering accurately.  If the period during which
the measurement was in error cannot be ascertained, correction shall be made for
one-half (1/2) of the period elapsed since the last date of test, and the
measuring instrument shall be adjusted immediately to measure accurately.

 

6.12.        Production equipment upstream of the Receipt Point(s) shall be
designed and operated in a manner that will not interfere with acceptable
measurement standards.  If such interference is detected, Processor shall notify
Processing Customer and Processing Customer shall have sixty (60) Days to
correct or cause to be corrected the problems causing measurement errors due to
pulsation, vibration, or harmonic wave distortion caused by compressors, pumps,
or other production equipment upstream of the Receipt Point(s).  Volume
inaccuracies greater than or equal to one half of one percent (1/2%) that are
found to be the result of pulsation, vibration, or harmonic wave distortion
caused by compressors, pumps, or other production equipment upstream of the
Receipt Point(s) will be corrected and adjustments made back to the point in
time when the inaccuracies first occurred.

 

6.13.        With respect to the measurement of Gas under this Agreement,
Processor and Processing Customer shall have the right to inspect equipment
installed or furnished by the other, and the charts and other measurement or
testing data of the other, at all times during business

 

4

--------------------------------------------------------------------------------


 

hours, but the reading, calibration, and adjustment of such equipment and
changing of charts shall be done only by the Party owning such equipment.  Each
Party shall preserve all original test data, charts and other similar records in
such Party’s possession, for a period of at least two (2) years or the time
required by any governmental agency, whichever is greater.  Upon written request
by either Party, all such data, charts, and other similar records will be made
available to the requesting Party, subject to return within sixty (60) Days
after receipt thereof.

 

ARTICLE 7:  ALLOCATIONS — INTENTIONALLY OMITTED

 

ARTICLE 8:  PAYMENTS

 

8.1.          Processor shall provide Processing Customer with a statement
explaining fully how all consideration due (including deductions) under the
terms of this Agreement was determined not later than the last day of the
Accounting Period following the Accounting Period for which the consideration is
due.

 

8.2.          Any sums due Processor under this Agreement shall be paid no later
than 15 days following the date of the statement furnished under 8.1., above. 
Late payments shall accrue interest at the rate of 1.5% per month until paid. 
If Processing Customer is more than 10 days late in making any payment or if
Processor has reasonable grounds for insecurity regarding the performance of any
obligation under this Agreement (whether or not then due) by Processing Customer
(including, without limitation, a material change in the creditworthiness of
Processing Customer), then in addition to all other rights and remedies of
Processor, Processor may (i) sell for Processing Customer’s account Residue Gas
otherwise deliverable to Processing Customer pursuant to this Agreement and
apply amounts received against Processing Customer’s account, (ii) setoff
amounts owing by Processor or its Affiliates to Processing Customer pursuant to
this Agreement or any other agreement against amounts owing by Processing
Customer to Processor pursuant to this Agreement; or (iii) cease processing
Processing Customer’s Gas until Processing Customer’s account is brought
current, with interest.

 

8.3.          Any sums due Processing Customer under this Agreement shall be
paid no later than the last day of the Accounting Period following the
Accounting Period for which the payment is due.  During any Accounting Period,
if Processing Customer owes any amounts to Processor under this Agreement,
Processor may deduct those amounts from the amounts otherwise due Processing
Customer hereunder before making payment to Processing Customer.

 

8.4.          Either Party, on 60 days prior written notice, shall have the
right at its expense, at reasonable times during business hours, to audit the
books and records of the other Party to the extent necessary to verify the
accuracy of any statement, allocation, measurement, computation, charge, or
payment made under or pursuant to this Agreement.  The scope of any audit shall
be limited to transactions affecting the Gas hereunder within the immediate
geographic region of the Dedication Area and the Processing Plant, and shall be
limited to the 24-month period immediately prior to the month in which the audit
is requested. However, no audit may include any time period for which a prior
audit hereunder was conducted, and no audit may occur more frequently than once
each 12 months.  All statements, allocations, measurements, computations,
charges, or payments made in any period prior to the 24 month period immediately
prior to the month in which the audit is requested, or made in any 24 month
period for which the audit is requested but for which a written claim for
adjustments is not made within 90 days after the audit is requested, shall be
conclusively deemed true and correct and shall be final for all purposes.  To
the extent that the foregoing varies from any applicable statute of limitations,
the Parties expressly waive all such applicable statutes of limitations.

 

8.5.          If Processor has reasonable grounds for insecurity regarding the
performance of any obligation under this Agreement (whether or not then due) by
Processing Customer (including,

 

5

--------------------------------------------------------------------------------


 

without limitation, the occurrence of a material change in the creditworthiness
of Processing Customer), Processor may demand Adequate Assurance of Performance,
which shall be furnished within five (5) Days of such demand. “Adequate
Assurance of Performance” shall mean sufficient security in the form, amount and
for the term reasonably acceptable to Processor, including, but not limited to,
a standby irrevocable letter of credit, a prepayment, or a performance bond or
guaranty (from an issuer of such security acceptable to Processor).

 

ARTICLE 9:  FORCE MAJEURE

 

9.1.          In the event a Party is rendered unable, wholly or in part, by
Force Majeure, to carry out its obligations under this Agreement, other than the
obligation to make any payments due hereunder, the obligations of that Party, so
far as they are affected by Force Majeure, shall be suspended from the inception
and during the continuance of the inability, and the cause of the Force Majeure,
as far as possible, shall be remedied with commercially reasonable diligence. 
The Party affected by Force Majeure shall provide the other Party with written
notice of the Force Majeure event, with reasonably full detail of the Force
Majeure within a reasonable time after the affected Party learns of the
occurrence of the Force Majeure event.  The settlement of strikes, lockouts, and
other labor difficulty shall be entirely within the discretion of the Party
having the difficulty and nothing herein shall require the settlement of
strikes, lockouts, or other labor difficulty.

 

ARTICLE 10:  LIABILITY AND INDEMNIFICATION

 

10.1.        As among the Parties hereto, Processing Customer and any of its
designees shall be in custody, control and possession of the Gas hereunder,
including any portion thereof which accumulates as liquids, until that Gas is
delivered to the Receipt Point, and after any portion of the Residue Gas is
redelivered to or for the account of Processing Customer at the Redelivery
Point.

 

10.2.        As among the Parties hereto, Processor and any of its designees
shall be in custody, control and possession of the Gas hereunder, including any
portion thereof which accumulates as liquids, after that Gas is delivered at the
Plant Receipt Point and until any portion of the Residue Gas is redelivered to
or for the account of Processing Customer at the Redelivery Point.

 

10.3.        Each Party (“Indemnifying Party”) hereby covenants and agrees with
the other Party, and its Affiliates, and each of their directors, officers and
employees (“Indemnified Parties”), that except to the extent caused by the
Indemnified Parties’ gross negligence or willful conduct, the Indemnifying Party
shall protect, defend, indemnify and hold harmless the Indemnified Parties from,
against and in respect of any and all Losses incurred by the Indemnified Parties
to the extent those Losses arise from or are related to:  (a) the Indemnifying
Party’s facilities; or (b) the Indemnifying Party’s possession and control of
the Gas.

 

ARTICLE 11:  TITLE

 

11.1.        Processing Customer represents and warrants that it owns, or has
the right to commit, all Gas committed under this Agreement and to deliver that
Gas to the Plant Receipt Points for the purposes of this Agreement, free and
clear of all liens, encumbrances and adverse claims.  Processing Customer hereby
indemnifies Processor against and holds Processor harmless from any and all
Losses arising out of or related to any breach of the foregoing representation
and warranty.

 

11.2.        Title to all Gas, including all constituents thereof, shall remain
with Processing Customer at all times; provided, however, that title to all Gas
retained by Processor and not redelivered to Processing Customer hereunder
(including all Plant Products entrained in such Gas and recovered in the
Processing Plant) shall pass to Processor at the Plant Receipt Point.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 12:  UNPROFITABLE GAS OR OPERATIONS

 

12.1.        In the event it has become unprofitable for Processor to
(A) continue to receive Processing Customer’s Gas at the Plant Receipt Point, or
(B) continue to operate its Processing Plant (or any portion thereof), in each
case for a period of at least 2 consecutive Accounting Periods, and Processor
reasonably determines that the unprofitable receipt of Gas or operation of its
Processing Plant will likely continue, Processor shall have the right to give
Processing Customer a written notice of unprofitability, which notice shall
include sufficient documentation to substantiate the claim of unprofitability.

 

12.2.        The Parties shall attempt in good faith to negotiate mutually
acceptable terms to provide for continued delivery of Gas at the Plant Receipt
Point.  If the Parties cannot agree on those terms within 30 days following the
notice of unprofitability, then either Party may terminate this Agreement.  If
the unprofitable circumstances affect the operation of the Processing Plant,
Processor may terminate this Agreement upon the expiration of 30 days following
the written notice of unprofitable operations.

 

12.3.        If Processor determines in good faith that the aggregate quantity
of Gas tendered for processing in any period is less than the minimum rate at
which the processing equipment to which such Gas would be allocated capacity
under Section 5(b)(3) and (4) of the Agreement may be operated economically,
Processor may decline to operate such processing equipment until the rate at
which Gas is tendered for processing by such equipment exceeds such minimum
economic rate.

 

12.4.        If, following the conversion of ML 40 to a high CHDP Gas line, FERC
orders or approves a further change to Questar’s minimum Btu or CHDP standards
applicable to ML 40, and Processor determines in good faith that such change
could result in a decrease in the quantity or composition of entrained natural
gas liquids, or in an increase in inert gases or contaminants, in the Gas
delivered to the Plant Receipt Point, Processor shall have the right to
terminate this Agreement.  Processor shall provide thirty (30) days notice to
Processing Customer prior to termination of this Agreement.

 

ARTICLE 13:  ROYALTY AND TAXES

 

13.1.        Processing Customer shall have the sole and exclusive obligation
and liability for the payment of all persons due any proceeds derived from the
Gas delivered under this Agreement, including royalties, overriding royalties,
and similar interests, in accordance with the provisions of the leases or
agreements creating those rights to proceeds.  In no event will Processor have
any obligation to those persons due any of those proceeds of production
attributable to the Gas under this Agreement.

 

13.2.        Processing Customer shall pay and be responsible for all Taxes
levied against or with respect to Gas delivered or services provided under this
Agreement which apply to the Gas prior to delivery of the Gas to Processor. 
Processor shall under no circumstances become liable for those Taxes.

 

13.3.        Processing Customer hereby agrees to defend and indemnify and hold
Processor harmless from and against any and all Losses, arising from the
payments made by Processing Customer in accordance with Sections 13.1. and
13.2., above, including, without limitation, Losses arising from claims for the
nonpayment, mispayment, or wrongful calculation of those payments.

 

ARTICLE 14:  RIGHTS-OF-WAY. — INTENTIONALLY OMITTED

 

ARTICLE 15:  MISCELLANEOUS

 

15.1.        The failure of any Party hereto to exercise any right granted
hereunder shall not impair nor be deemed a waiver of that Party’s privilege of
exercising that right at any subsequent time or times.

 

15.2.        THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, AND

 

7

--------------------------------------------------------------------------------


 

ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH WITHOUT REGARD TO
CHOICE OF LAW PRINCIPLES.  This Agreement shall (except for the covenants
running with the land set forth above) further be construed in accordance with
the Uniform Commercial Code as from time to time in effect in that State;
provided, if any provisions of this Agreement contradict, vary or are
inconsistent with the applicable provisions of the Uniform Commercial Code or
other applicable law, then, to the extent permitted by law, the applicable
provisions of this Agreement shall constitute a waiver of the those provisions
of the Uniform Commercial Code or other applicable law.

 

15.3.        This Agreement shall extend to and inure to the benefit of and be
binding upon the Parties, and their respective successors and assigns, including
any assigns of Processing Customer’s Interests covered by this Agreement.  No
assignment of this Agreement shall be binding on either of the Parties until the
first day of the Accounting Period following the date a certified copy of the
instrument evidencing that sale, transfer, assignment or conveyance has been
delivered to the other Party.  Further, if Processing Customer is the assigning
or transferring Party, Processing Customer shall notify its assignee of the
existence of this Agreement and obtain the ratification required above, prior to
such assignment.  No assignment by either Party shall relieve that Party of its
continuing obligations and duties hereunder without the express consent of the
other Party.

 

15.4.        The Parties agree to keep the terms of this Agreement confidential
and not disclose the same to any other persons, firms or entities without the
prior written consent of the other Party; provided, the foregoing shall not
apply to disclosures compelled by law or court order; or to disclosures to a
Party’s financial advisors, consultants, attorneys, banks, institutional
investors and prospective purchasers of property provided those persons, firms
or entities likewise agree to keep this Agreement confidential.

 

15.5.        In the event any published price index referred to in this
Agreement ceases to be published, the Parties shall mutually agree to an
alternative published price index representative of the published price index
referred to in this Agreement.

 

15.6.        Any change, modification, amendment or alteration of this Agreement
shall be in writing, signed by the Parties; and, no course of dealing between
the Parties shall be construed to alter the terms of this Agreement.

 

15.7.        This Agreement, including all exhibits and appendices, contains the
entire agreement between the Parties with respect to the subject matter hereof,
and there are no oral or other promises, agreements, warranties, obligations,
assurances, or conditions precedent, affecting it.

 

15.8.       NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, INCIDENTAL SPECIAL, INDIRECT, PUNITIVE OR
EXEMPLARY DAMAGES.

 

8

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

EXHIBIT A

 

RECEIPT POINTS AND DEDICATION AREA

 

 

 

EXHIBIT B

 

REDELIVERY POINTS

 

 

 

EXHIBIT C

 

NOMINATION AND BALANCING PROCEDURES

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Attached to and Made a Part of that Certain

Gas Processing Agreement

between

GASCO ENERGY INC., as “Processing Customer”

and

Chipeta Processing LLC, as “Processor”

 

Dated:  September 21, 2011

 

RECEIPT POINTS AND DEDICATION AREA

 

Receipt Points:

 

Processing Plant inlet meter.

 

Dedication Area:

 

The Lands covered by this Agreement shall include all Producer’s interest in the
following:

 

QUARTER

 

SECTION

 

TOWNSHIP

 

RANGE

 

COUNTY/STATE

All

 

24

 

10 South

 

14 East

 

Duchesne/Utah

N2, N2S2

 

25

 

10 South

 

14 East

 

Duchesne/Utah

All

 

26

 

10 South

 

14 East

 

Duchesne/Utah

All

 

36

 

10 South

 

14 East

 

Duchesne/Utah

All

 

2

 

10 South

 

15 East

 

Duchesne/Utah

SE, S2NE

 

3

 

10 South

 

15 East

 

Duchesne/Utah

E2

 

10

 

10 South

 

15 East

 

Duchesne/Utah

S2

 

11

 

10 South

 

15 East

 

Duchesne/Utah

All

 

12

 

10 South

 

15 East

 

Duchesne/Utah

All

 

13

 

10 South

 

15 East

 

Duchesne/Utah

All

 

14

 

10 South

 

15 East

 

Duchesne/Utah

E2

 

15

 

10 South

 

15 East

 

Duchesne/Utah

All

 

16

 

10 South

 

15 East

 

Duchesne/Utah

NENE

 

19

 

10 South

 

15 East

 

Duchesne/Utah

All

 

21

 

10 South

 

15 East

 

Duchesne/Utah

W2 excluding W2NW

 

22

 

10 South

 

15 East

 

Duchesne/Utah

E2NE, E2SE

 

23

 

10 South

 

15 East

 

Duchesne/Utah

All

 

24

 

10 South

 

15 East

 

Duchesne/Utah

All

 

25

 

10 South

 

15 East

 

Duchesne/Utah

S2 excluding E2NW, NE

 

27

 

10 South

 

15 East

 

Duchesne/Utah

All

 

28

 

10 South

 

15 East

 

Duchesne/Utah

W2SW

 

30

 

10 South

 

15 East

 

Duchesne/Utah

All excluding E2SE

 

31

 

10 South

 

15 East

 

Duchesne/Utah

All

 

32

 

10 South

 

15 East

 

Duchesne/Utah

N2, N2S2

 

33

 

10 South

 

15 East

 

Duchesne/Utah

N2 excluding NWNE, N2S2

 

34

 

10 South

 

15 East

 

Duchesne/Utah

 

1

--------------------------------------------------------------------------------


 

QUARTER

 

SECTION

 

TOWNSHIP

 

RANGE

 

COUNTY/STATE

All

 

36

 

10 South

 

15 East

 

Duchesne/Utah

All

 

2

 

11 South

 

15 East

 

Duchesne/Utah

SE

 

3

 

11 South

 

15 East

 

Duchesne/Utah

All

 

5

 

11 South

 

15 East

 

Duchesne/Utah

All

 

6

 

11 South

 

15 East

 

Duchesne/Utah

All

 

7

 

11 South

 

15 East

 

Duchesne/Utah

All

 

8

 

11 South

 

15 East

 

Duchesne/Utah

All

 

9

 

11 South

 

15 East

 

Duchesne/Utah

All

 

10

 

11 South

 

15 East

 

Duchesne/Utah

NW

 

11

 

11 South

 

15 East

 

Duchesne/Utah

All

 

13

 

11 South

 

15 East

 

Duchesne/Utah

All

 

14

 

11 South

 

15 East

 

Duchesne/Utah

W2

 

15

 

11 South

 

15 East

 

Duchesne/Utah

All

 

16

 

11 South

 

15 East

 

Duchesne/Utah

All

 

17

 

11 South

 

15 East

 

Duchesne/Utah

All

 

18

 

11 South

 

15 East

 

Duchesne/Utah

All

 

19

 

11 South

 

15 East

 

Duchesne/Utah

All

 

20

 

11 South

 

15 East

 

Duchesne/Utah

All

 

21

 

11 South

 

15 East

 

Duchesne/Utah

All excluding W2SW

 

22

 

11 South

 

15 East

 

Duchesne/Utah

All

 

23

 

11 South

 

15 East

 

Duchesne/Utah

All

 

24

 

11 South

 

15 East

 

Duchesne/Utah

All

 

25

 

11 South

 

15 East

 

Duchesne/Utah

All

 

26

 

11 South

 

15 East

 

Duchesne/Utah

All

 

27

 

11 South

 

15 East

 

Duchesne/Utah

N2, S2 excluding SWSE, NESE

 

28

 

11 South

 

15 East

 

Duchesne/Utah

All

 

29

 

11 South

 

15 East

 

Duchesne/Utah

All

 

30

 

11 South

 

15 East

 

Duchesne/Utah

N2, N2SE

 

31

 

11 South

 

15 East

 

Duchesne/Utah

N2, N2S2 excluding NESE

 

32

 

11 South

 

15 East

 

Duchesne/Utah

All

 

34

 

11 South

 

15 East

 

Duchesne/Utah

All

 

35

 

11 South

 

15 East

 

Duchesne/Utah

All

 

36

 

11 South

 

15 East

 

Duchesne/Utah

All

 

1

 

11 South

 

16 East

 

Duchesne/Utah

All

 

3

 

11 South

 

16 East

 

Duchesne/Utah

 

2

--------------------------------------------------------------------------------


 

QUARTER

 

SECTION

 

TOWNSHIP

 

RANGE

 

COUNTY/STATE

All

 

4

 

11 South

 

16 East

 

Duchesne/Utah

All

 

5

 

11 South

 

16 East

 

Duchesne/Utah

S2, N2 excluding SENE, SENW

 

6

 

11 South

 

16 East

 

Duchesne/Utah

All excluding NE

 

8

 

11 South

 

16 East

 

Duchesne/Utah

All excluding NE

 

9

 

11 South

 

16 East

 

Duchesne/Utah

All

 

10

 

11 South

 

16 East

 

Duchesne/Utah

W2

 

12

 

11 South

 

16 East

 

Duchesne/Utah

SW

 

13

 

11 South

 

16 East

 

Duchesne/Utah

S2

 

14

 

11 South

 

16 East

 

Duchesne/Utah

S2

 

15

 

11 South

 

16 East

 

Duchesne/Utah

All

 

16

 

11 South

 

16 East

 

Duchesne/Utah

All

 

17

 

11 South

 

16 East

 

Duchesne/Utah

All

 

18

 

11 South

 

16 East

 

Duchesne/Utah

All

 

19

 

11 South

 

16 East

 

Duchesne/Utah

All

 

20

 

11 South

 

16 East

 

Duchesne/Utah

All

 

21

 

11 South

 

16 East

 

Duchesne/Utah

All

 

22

 

11 South

 

16 East

 

Duchesne/Utah

All

 

23

 

11 South

 

16 East

 

Duchesne/Utah

All

 

24

 

11 South

 

16 East

 

Duchesne/Utah

All

 

27

 

11 South

 

16 East

 

Duchesne/Utah

All

 

28

 

11 South

 

16 East

 

Duchesne/Utah

All

 

29

 

11 South

 

16 East

 

Duchesne/Utah

All

 

30

 

11 South

 

16 East

 

Duchesne/Utah

All

 

31

 

11 South

 

16 East

 

Duchesne/Utah

All

 

32

 

11 South

 

16 East

 

Duchesne/Utah

All excluding N2SE, SWSE

 

36

 

11 South

 

16 East

 

Duchesne/Utah

SW excluding SESW

 

25

 

9 South

 

16 East

 

Duchesne/Utah

All excluding SENE, N2NE, and SWSW

 

26

 

9 South

 

16 East

 

Duchesne/Utah

NESE, NE Excluding SWNE

 

35

 

9 South

 

16 East

 

Duchesne/Utah

SW excluding SESW, N2, N2SE

 

1

 

10 South

 

17 East

 

Duchesne/Utah

All

 

3

 

10 South

 

17 East

 

Duchesne/Utah

 

3

--------------------------------------------------------------------------------


 

QUARTER

 

SECTION

 

TOWNSHIP

 

RANGE

 

COUNTY/STATE

All

 

4

 

10 South

 

17 East

 

Duchesne/Utah

All

 

5

 

10 South

 

17 East

 

Duchesne/Utah

All

 

6

 

10 South

 

17 East

 

Duchesne/Utah

All

 

7

 

10 South

 

17 East

 

Duchesne/Utah

All

 

8

 

10 South

 

17 East

 

Duchesne/Utah

All

 

9

 

10 South

 

17 East

 

Duchesne/Utah

All

 

10

 

10 South

 

17 East

 

Duchesne/Utah

NE, SW, S2SE

 

12

 

10 South

 

17 East

 

Duchesne/Utah

All

 

13

 

10 South

 

17 East

 

Duchesne/Utah

S2

 

14

 

10 South

 

17 East

 

Duchesne/Utah

S2

 

15

 

10 South

 

17 East

 

Duchesne/Utah

All

 

16

 

10 South

 

17 East

 

Duchesne/Utah

All

 

17

 

10 South

 

17 East

 

Duchesne/Utah

All

 

18

 

10 South

 

17 East

 

Duchesne/Utah

All

 

19

 

10 South

 

17 East

 

Duchesne/Utah

All

 

20

 

10 South

 

17 East

 

Duchesne/Utah

All

 

21

 

10 South

 

17 East

 

Duchesne/Utah

All

 

22

 

10 South

 

17 East

 

Duchesne/Utah

All

 

23

 

10 South

 

17 East

 

Duchesne/Utah

All

 

24

 

10 South

 

17 East

 

Duchesne/Utah

All

 

25

 

10 South

 

17 East

 

Duchesne/Utah

All

 

26

 

10 South

 

17 East

 

Duchesne/Utah

All

 

27

 

10 South

 

17 East

 

Duchesne/Utah

All

 

28

 

10 South

 

17 East

 

Duchesne/Utah

All

 

29

 

10 South

 

17 East

 

Duchesne/Utah

All

 

30

 

10 South

 

17 East

 

Duchesne/Utah

All

 

31

 

10 South

 

17 East

 

Duchesne/Utah

All

 

32

 

10 South

 

17 East

 

Duchesne/Utah

All

 

33

 

10 South

 

17 East

 

Duchesne/Utah

All

 

34

 

10 South

 

17 East

 

Duchesne/Utah

All

 

35

 

10 South

 

17 East

 

Duchesne/Utah

All

 

36

 

10 South

 

17 East

 

Duchesne/Utah

All

 

1

 

11 South

 

17 East

 

Duchesne/Utah

All

 

2

 

11 South

 

17 East

 

Duchesne/Utah

All

 

3

 

11 South

 

17 East

 

Duchesne/Utah

All

 

4

 

11 South

 

17 East

 

Duchesne/Utah

All

 

5

 

11 South

 

17 East

 

Duchesne/Utah

S2

 

6

 

11 South

 

17 East

 

Duchesne/Utah

 

4

--------------------------------------------------------------------------------


 

QUARTER

 

SECTION

 

TOWNSHIP

 

RANGE

 

COUNTY/STATE

All

 

7

 

11 South

 

17 East

 

Duchesne/Utah

All

 

8

 

11 South

 

17 East

 

Duchesne/Utah

All

 

9

 

11 South

 

17 East

 

Duchesne/Utah

W2

 

10

 

11 South

 

17 East

 

Duchesne/Utah

All

 

11

 

11 South

 

17 East

 

Duchesne/Utah

N2, SW

 

12

 

11 South

 

17 East

 

Duchesne/Utah

NW, W2SW

 

13

 

11 South

 

17 East

 

Duchesne/Utah

All

 

14

 

11 South

 

17 East

 

Duchesne/Utah

All

 

15

 

11 South

 

17 East

 

Duchesne/Utah

All

 

16

 

11 South

 

17 East

 

Duchesne/Utah

All

 

17

 

11 South

 

17 East

 

Duchesne/Utah

N2

 

18

 

11 South

 

17 East

 

Duchesne/Utah

N2N2

 

19

 

11 South

 

17 East

 

Duchesne/Utah

N2 excluding SWNW

 

21

 

11 South

 

17 East

 

Duchesne/Utah

All

 

22

 

11 South

 

17 East

 

Duchesne/Utah

N2, N2S2

 

23

 

11 South

 

17 East

 

Duchesne/Utah

N2S2, NW, S2NE

 

24

 

11 South

 

17 East

 

Duchesne/Utah

All

 

32

 

11 South

 

17 East

 

Duchesne/Utah

All

 

36

 

11 South

 

17 East

 

Duchesne/Utah

All

 

2

 

12 South

 

17 East

 

Carbon/Utah

W2W2

 

3

 

12 South

 

17 East

 

Carbon/Utah

E2

 

4

 

12 South

 

17 East

 

Carbon/Utah

E2, E2W2

 

8

 

12 South

 

17 East

 

Carbon/Utah

N2

 

9

 

12 South

 

17 East

 

Carbon/Utah

W2W2

 

10

 

12 South

 

17 East

 

Carbon/Utah

S2, SENE

 

21

 

11 South

 

18 East

 

Uintah/Utah

All

 

32

 

11 South

 

18 East

 

Uintah/Utah

All

 

25

 

9 South

 

18 East

 

Uintah/Utah

All

 

26

 

9 South

 

18 East

 

Uintah/Utah

All

 

27

 

9 South

 

18 East

 

Uintah/Utah

S2

 

33

 

9 South

 

18 East

 

Uintah/Utah

All

 

36

 

9 South

 

18 East

 

Uintah/Utah

All

 

16

 

9 South

 

19 East

 

Uintah/Utah

E2, NW, S2SE

 

17

 

9 South

 

19 East

 

Uintah/Utah

SW, SE excluding SESE

 

18

 

9 South

 

19 East

 

Uintah/Utah

All excluding

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

QUARTER

 

SECTION

 

TOWNSHIP

 

RANGE

 

COUNTY/STATE

SESE

 

19

 

9 South

 

19 East

 

Uintah/Utah

All

 

20

 

9 South

 

19 East

 

Uintah/Utah

All

 

21

 

9 South

 

19 East

 

Uintah/Utah

All

 

22

 

9 South

 

19 East

 

Uintah/Utah

All

 

23

 

9 South

 

19 East

 

Uintah/Utah

All

 

27

 

9 South

 

19 East

 

Uintah/Utah

All

 

28

 

9 South

 

19 East

 

Uintah/Utah

All

 

29

 

9 South

 

19 East

 

Uintah/Utah

All excluding NWNW

 

30

 

9 South

 

19 East

 

Uintah/Utah

All

 

31

 

9 South

 

19 East

 

Uintah/Utah

All

 

32

 

9 South

 

19 East

 

Uintah/Utah

All

 

33

 

9 South

 

19 East

 

Uintah/Utah

All

 

34

 

9 South

 

19 East

 

Uintah/Utah

All

 

35

 

9 South

 

19 East

 

Uintah/Utah

All

 

36

 

9 South

 

19 East

 

Uintah/Utah

SE, NWNW

 

3

 

10 South

 

19 East

 

Uintah/Utah

W2

 

4

 

10 South

 

19 East

 

Uintah/Utah

All

 

5

 

10 South

 

19 East

 

Uintah/Utah

All

 

6

 

10 South

 

19 East

 

Uintah/Utah

All

 

7

 

10 South

 

19 East

 

Uintah/Utah

All

 

8

 

10 South

 

19 East

 

Uintah/Utah

All

 

9

 

10 South

 

19 East

 

Uintah/Utah

NW

 

10

 

10 South

 

19 East

 

Uintah/Utah

All

 

15

 

10 South

 

19 East

 

Uintah/Utah

All

 

16

 

10 South

 

19 East

 

Uintah/Utah

E2

 

17

 

10 South

 

19 East

 

Uintah/Utah

All

 

21

 

10 South

 

19 East

 

Uintah/Utah

All

 

23

 

10 South

 

19 East

 

Uintah/Utah

All

 

12

 

9 South

 

19 East

 

Uintah/Utah

All

 

13

 

9 South

 

19 East

 

Uintah/Utah

W2SE, E2SW

 

8

 

9 South

 

20 East

 

Uintah/Utah

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

Attached to and made a part of that certain

Gas Processing Agreement

between

GASCO ENERGY INC., as “Processing Customer”

and

Chipeta Processing LLC, as “Processor”

 

Dated:  September 21, 2011

 

REDELIVERY POINTS

 

Point of interconnect with Colorado Interstate Gas Company (CIG).

 

Point of interconnect with the Wyoming Interstate Company (WIC) Kanda Lateral.

 

Point of interconnect with Questar Pipeline Company.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

Attached to and made a part of that certain

Gas Processing Agreement

between

GASCO ENERGY INC., as “Processing Customer”

and

Chipeta Processing LLC, as “Processor”

 

(Anadarko Uintah Midstream “AUM” will perform all

Nomination and Balancing Procedures for Processor.)

 

Dated:  September 21, 2011

 

NOMINATION AND BALANCING PROCEDURES

 

Capitalized terms in this Exhibit have the meaning given to them under the Gas
Processing Agreement.

 

1.                                      PROCESSING CUSTOMER’S OBLIGATION TO TAKE
IN-KIND

 

1.1.                              Processing Customer shall at all times have
the obligation for receiving its share of Residue Gas at the Redelivery Point
and arranging for the transportation, marketing or further disposition of that
Residue Gas on a daily basis.

 

2.                                      NOMINATION PROCEDURES

 

2.1.                              Pursuant to the terms of this Agreement, the
Nomination Procedures detailed in this Exhibit will be utilized to cover all
nominations made by Processing Customer in respect of the Processing Plant.  All
nominations must be made by either Processing Customer or the authorized agent
of Processing Customer.  The objective of the Parties is to minimize imbalances
affecting Processing Customer’s Residue Gas and sustain the flow of Gas through
the Plant.  Should transporters receiving Processing Customer’s Residue Gas
revise nomination requirements in a manner that conflicts with the nomination
procedures herein, the Parties agree to negotiate changes to the nomination
procedures herein as are reasonably required.

 

3.                                      MONTHLY SCHEDULING OF GAS

 

3.1.                              By 1:00 p.m. Mountain Time (MT), at least five
(5) business days prior to the start of each Accounting Period or initial
delivery of Gas, Processing Customer will inform the Gas Control Department
(GCD) of the amount of Gas to be delivered by Processing Customer at the Plant
Receipt Point and of Processing Customer’s nomination for Residue Gas to be
delivered at the Redelivery Point.  Such nomination shall be submitted to AUM in
a form available upon request from AUM.  AUM nomination forms may include other
information required by AUM to confirm the nomination(s) of Processing
Customer.  Incomplete nominations will not be accepted.

 

3.2.                              By 1:00 p.m. MT, four (4) business days prior
to the start of each Accounting Period or initial delivery of Gas, AUM will
notify Processing Customer if the nomination from Processing Customer specified
above is different from the volume that AUM will confirm at the Redelivery Point
on behalf of Processing Customer.  AUM will use its best efforts to work closely
with Processing Customer

 

1

--------------------------------------------------------------------------------


 

to arrive at a confirmed nomination that best estimates Processing Customer’s
current production adjusted for relief of existing imbalance, if any.  Imbalance
adjustments may be limited by the downstream pipeline’s acceptance of such
adjustments.

 

3.3.                              If, following the initial nomination, AUM
determines, using the best information available, including, but not limited to,
measurement charts, electronically transmitted data from EFMs, and pipeline
confirmations, that Processing Customer should adjust its nominations, then AUM
will not be required to confirm any nomination that is greater or less than
AUM’s estimate of Processing Customer’s Residue Gas availability, and AUM will
notify Processing Customer and Processing Customer will be required to adjust
nominations in accordance with AUM’s request.  Failure by Processing Customer to
adjust said nominations may result in AUM reducing Processing Customer’s
nominations with the downstream pipeline or a rejection of receipts of
Processing Customer’s Gas from Questar at the Plant Receipt Point in order to
balance Gas flow with nominations.  The Parties will use their best efforts to
keep Processing Customer’s Residue Gas position in balance while maintaining Gas
flow, including without limitation, such periodic reporting of relevant data as
may be required to timely adjust nominations.

 

4.                                      DAILY SCHEDULING OF GAS

 

4.1.                              Daily nomination changes must be conveyed by
facsimile to the GCD on a completed nomination form, or such other form
acceptable to AUM, by 6:00 a.m. Mountain Standard Time on the business day prior
to the effective date of that nomination.  All nominations are subject to
confirmation by AUM.

 

4.2.                              If, following any daily nomination, AUM
determines, using the best information available, including, but not limited to,
measurement charts, electronically transmitted data from EFMs, and pipeline
confirmations, that Processing Customer should adjust its nomination, then AUM
will not be required to confirm any nomination that is greater or less than
AUM’s estimate of Processing Customer’s Gas availability, except as may be
necessary to correct any imbalance which may be determined to exist at that
time, and AUM will notify Processing Customer and Processing Customer will be
required to adjust its nomination in accordance with AUM’s request.  The Parties
will use their best efforts to keep Processing Customer’s Residue Gas position
in balance while maintaining Gas flow, including without limitation, such
periodic reporting of relevant data as may be required to timely adjust a
nomination.

 

4.3.                              Processing Customer will promptly advise AUM
when Processing Customer’s market(s) or other dispositions of Processing
Customer’s Residue Gas are interrupted or curtailed and Processing Customer
shall change its nominations accordingly.

 

5.                                      BALANCING PROCEDURES

 

5.1.                              Processing Customer will inform AUM of the
amount of Gas to be delivered by Processing Customer at the Plant Receipt Point
and of Processing Customer’s nomination for Residue Gas to be delivered at the
Redelivery Point, in accordance with the nomination procedures described above,
as same may be amended from time to time.  In the event that Processing Customer
does not, on a daily basis, arrange for the transportation and disposition of
its Residue Gas at the Redelivery Point, or if Processing Customer nominates
Residue Gas volumes in a greater or lesser amount than Processing Customer’s
Residue Gas at the Redelivery Point, then a condition of imbalance shall exist. 
A “Positive Imbalance” is the volume by which Processing Customer’s Residue Gas
exceeds the confirmed nominated pipeline Residue Gas volume disposed of by
Processing Customer or the authorized agent of Processing Customer.  A “Negative
Imbalance” is the volume by which Processing Customer’s Residue Gas is less than
the confirmed nominated pipeline Residue Gas volume disposed of by Processing
Customer or the authorized agent of Processing Customer.  AUM and

 

2

--------------------------------------------------------------------------------


 

Processing Customer shall work to minimize any imbalance and agree to exchange
pertinent information in writing in good faith in an attempt to minimize the
imbalance. As soon as practicable AUM shall provide Processing Customer written
notice that Processing Customer has a condition of imbalance during any
Accounting Period, and Processing Customer shall take immediate corrective
action to conform Processing Customer’s nominations to Processing Customer’s
physical flows adjusted for relief of existing imbalance, if requested by AUM. 
Imbalance adjustments may be limited by the downstream pipeline’s acceptance of
such adjustments.

 

5.2.                              In the event a Positive Imbalance exists at
any time during any Accounting Period which is not reasonably within the control
of AUM (provided, in no event will AUM have any obligation to secure markets for
Processing Customer’s Residue Gas in order to eliminate or reduce an imbalance),
and that is greater than 5% of Processing Customer’s current nomination for that
Accounting Period, at any time during the Accounting Period and after 2 days
notice and opportunity for Processing Customer to correct same, AUM, at its sole
discretion may sell Processing Customer’s Positive Imbalance at a price
commensurate with prices generally available at the time of the sale, and remit
the proceeds, if any, to Processing Customer, less any transportation,
compression, or storage charges assessed AUM, and less a $0.10/MMBtu marketing
fee charged to Processing Customer by AUM.

 

5.3.                              AUM shall have the option to “cash out” any
Positive Imbalance or Negative Imbalance existing at the end of any Accounting
Period, which is not reasonably within the control of AUM, and which is a result
of Processing Customer’s failure to fulfill obligations described in this
Exhibit “C”, and adjust the imbalance to zero.  If AUM elects to exercise such
option, AUM will purchase from Processing Customer the Positive Imbalance, and
AUM will sell to Processing Customer the Negative Imbalance, for a price
determined from the following schedule:

 

Tier

 

Positive Imbalance Level

 

Price

1

 

Imbalance up to 5% of Processing Customer’s Residue Gas

 

100% of Index Price

2

 

Incremental Imbalance greater than 5% of Processing Customer’s Residue Gas

 

70% of Index Price

 

 

 

Negative Imbalance Level

 

Price

1

 

Imbalance up to 5% of Processing Customer’s Residue Gas

 

100% of Index Price

2

 

Incremental Imbalance greater than 5% of Processing Customer’s Residue Gas

 

130% of Index Price

 

Where the “Index Price” is the “Inside FERC’s GAS MARKET REPORT, Prices of Spot
Gas Delivered to Pipelines” index for Colorado Interstate Gas Company, Rocky
Mountains minus eighteen cents ($0.18) per MMBtu, in the first publication of
the applicable month; provided, however, the Price to “cash out” that portion of
Processing Customer’s imbalance that results from an act or omission by AUM, or
from a Force Majeure event, regardless of the imbalance level, shall be the Tier
1 prices from the above schedule, and, after subtracting that portion of
Processing Customer’s imbalance that results from an act or omission by AUM, or
from a Force Majeure event, the Price to “cash out” any remaining imbalance
shall be determined in accordance with the above schedule.

 

5.4.                              AUM shall invoice Processing Customer for
Processing Customer’s proportional share of any or all imbalance or variance
penalties, which are caused in total or in part by Processing Customer or the
authorized agent of Processing Customer, that may be imposed or levied by the
residue pipelines at the Redelivery Point.

 

3

--------------------------------------------------------------------------------


 

5.5.                              Should transporters receiving Processing
Customer’s Residue Gas revise their balancing requirements in a manner that
conflicts with the balancing procedures herein, the Parties agree to negotiate
changes to the balancing procedures herein as are reasonably required.

 

6.                                       COMMUNICATION WITH GAS CONTROL
DEPARTMENT

 

6.1.                              Communication with the GCD should be directed
as follows:

 

Anadarko Uintah Midstream

Attention:  Northern Region Gas Control Department

1099 18th Street, Suite 1800

Denver, CO  80202-1955

Telephone:  (720) 929-6204

8:00 a.m. to 5:00 p.m. MT

Facsimile:  (720) 929-7204

 

4

--------------------------------------------------------------------------------